Citation Nr: 0711469	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative changes, currently rated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for malunion of 
the right proximal femur with degenerative joint disease and 
avascular necrosis of the femoral head with 2.5 inch 
shortening of the right lower extremity, currently rated 30 
percent disabling.

3.  Entitlement to an initial evaluation, in excess of 20 
percent, for right knee strain.

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), based on service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 2004 and 
later by the Department of Veterans Affairs (VA) Phoenix, 
Arizona Regional Office (RO).

In August 2006, the veteran appeared at the RO and presented 
testimony in support of his claim at a Travel Board hearing 
before the undersigned.  A transcript of the veteran's 
testimony has been associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In the case presently on appeal, the veteran has not been 
afforded a VA orthopedic examination since May 2004. The 
Court of Appeals for Veterans Claims (Court) has long held 
that contemporaneous VA medial examinations must be provided 
in order to full the duty to assist.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Suttmann v. Brown, 5 Vet. App. 127, 138 
(1993); Allday v. Brown, 7 Vet. App. 517, 526 (1995); Olson 
v. Principi, 3 Vet. App. 480, 482 (1992).

In view of the fact that the last VA examination report of 
record is approximately three years old, further examination 
is required so that the decision is based on a record that 
contains a contemporaneous examination. An examination too 
remote for rating purposes cannot be considered 
"contemporaneous," particularly where the veteran seemed to 
indicate that the disabilities have worsened during his 
hearing.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, the veteran testified that he has received 
private treatment from a physician in Phoenix, Arizona for 
his service-connected disability.  Medical records pertaining 
to evaluation and treatment rendered to him by this physician 
should also be obtained and associated with his claims file

The claim for TDIU is inextricably intertwined with the 
increased rating issues before the Board because favorable 
resolution of any of these claims would affect the TDIU 
claim.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated the veteran 
for his right femur, right knee, and 
lumbar spine disorders since 2002.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the right femur, 
right knee, and lumbar spine disorders.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review and the examination 
report should note that review.  All 
indicated tests and studies, including 
range of motion testing, should be 
performed, and all manifestations of 
current disability should be described in 
detail.  An opinion should be provided 
regarding whether pain due to the 
service-connected right femur, right 
knee, or lumbar spine disorder could 
significantly limit functional ability 
during flare-ups or with extended use.  
The examiner should provide a statement 
regarding any additional function loss 
due to pain on use and should express 
that additional limitation in terms of 
degrees of limitation of motion.  The 
examiner is also requested to indicate 
whether there is any weakened movement, 
excess movement, excess fatigability, or 
incoordination that could be attributed 
to the service-connected disorders.

Further, the examiner is requested to 
render an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that the service-connected 
disabilities prevent the veteran from 
obtaining and maintaining substantially 
gainful employment.

3.  Then, readjudicate the issues on 
appeal.  If any decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

